UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 2, 2011 AVALONBAY COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Commission file number 1-12672 Maryland 77-0404318 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Ballston Tower 671 N. Glebe Rd, Suite 800 Arlington, Virginia22203 (Address of principal executive offices)(Zip code) (703) 329-6300 (Registrant’s telephone number, including area code) (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On February 2, 2011, AvalonBay Communities, Inc. issued a press release announcing its financial results for the fourth quarter and full year 2010.That release referred to certain attachments with supplemental information that were available on the Company's website.The full text of the press release, including the supplemental information and attachments referred to within the release, are furnished as Exhibit 99.1 and Exhibit 99.2 hereto. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Press Release of AvalonBay Communities, Inc. dated February 2, 2011, including Attachments. Supplemental discussion of fourth quarter and full year 2010 operating results (the “Full Release”) dated February 2, 2011, including Attachments. [Remainder of page left blank intentionally] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be filed on its behalf by the undersigned hereunto duly authorized. AVALONBAY COMMUNITIES, INC. Dated: February 2, 2011 By: /s/Thomas J. Sargeant Thomas J. Sargeant Chief Financial Officer Exhibit Index Press Release of AvalonBay Communities, Inc. dated February 2, 2011, including Attachments. Supplemental discussion of fourth quarter and full year 2010 operating results (the “Full Release”) dated February 2, 2011, including Attachments.
